                      Case 21-10417              Doc 5        Filed 01/21/21           Page 1 of 7


                                       IN THE UNITED STATES BANKRUPTCY
                                      COURT FOR THE DISTRICT OF MARYLAND
                                                       at BALTIMORE
IN RE: Charlotte Baber                                          Case No.

Debtor.                                                         Chapter 13

                                                      CHAPTER 13 PLAN
                                      Original Plan      Amended Plan         Modified Plan


1. GENERAL PLAN PROVISIONS.
     The Debtor proposes the following Chapter 13 Plan and makes the following declarations (mark one of the following
     boxes that apply for each of 1.1, 1.2, and 1.3. below). If a box is marked as “does not . . .” or if more than one box is
     marked in each section, the provision will be ineffective if set out later in the plan.

     1.1     Declaration as to Nonstandard Provisions.
This Plan:         does not contain nonstandard provisions.
OR                contains nonstandard provisions set out in Section 9 below.

     1.2     Declaration as to Limiting Secured Claims.
This Plan:      does not limit the amount of a secured claim.
OR
   limits the amount of a secured claim based on the value of the collateral securing the claim as set out in Sections 5.1 through 5.4 below.


     1.3     Declaration as to Avoiding Security Interests
This Plan:       does not avoid a security interest or lien.
OR               avoids a security interest or lien as set out in Section 5.1 through 5.4 below.


2.   NOTICES.
     You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
     do not have an attorney, you may wish to consult one.


     2.1      Notices to Creditors.
     Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. The declarations set
     out in Section 1 above may be of particular importance.
      If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file an
      objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
      by the Bankruptcy Court. The Court may confirm this Plan without further notice if no objection to confirmation is
      filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under
      the Plan.


     2.2.     Notices to Debtors.
      This form lists options that may be appropriate in some cases, but not all cases. Just because an option is listed on
      the form does not mean that it is appropriate for you. Plans contrary to the local rules and Court rulings may not be
      confirmed.


3.   PLAN TERMS.
     The Debtor’s future earnings are submitted to the supervision and control of the Trustee, and the Debtor will pay as
     follows (mark and complete one of 3.1, 3.2, or 3.3 and/or 3.4 below; and, optionally, 3.5 as applicable):
     3.1.
     3.1.      Even Monthly Payments.
     $ 450.00 per month for a term of 45 months.
OR
     3.2.
     3.2.      Varying Monthly Payments.
     $       per month for ____ months.
     $____ per month for ____ months.
     $____ per month for ____ months. for a total term of      months.
                       Case 21-10417              Doc 5        Filed 01/21/21            Page 2 of 7
OR
      3.3.      Varying Monthly Payments Before and After Confirmation.
      $____ per month before confirmation of this Plan (use Section 4.6.1 below to list the adequate protection payments to
      be made before confirmation), and $      per month after confirmation of this plan, for a total term of 36 months.
AND/OR
      3.4.     Additional Payments.
      In addition to monthly Plan payments under 3.1, 3.2, or 3.3, above, the Debtor will make the payments listed below:

Amount                             Date                 Source of Payment


      3.5.     Additional Payments of Tax Refunds.
      The Debtor will provide the Trustee with copies of state and federal tax returns for the years listed below within 15
      days of filing the returns (and must timely file the returns on or before April 15 of each year). Not later than June 1 of
      each year, the Debtor will pay into the Plan the amount of refunds exceeding $ (the amount already pro rated on
      Schedule I, if any) for each of the listed years unless otherwise ordered by the Court. The tax refund payments are in
      addition to, and not a credit against, the other payments required to be paid under the Plan. The Debtor will not make
      any change to the number of any federal and state tax withholding allowances claimed as of the petition date without
      30 days prior notice to the Trustee.
      This commitment covers tax years (list): _____________

4.     DISTRIBUTION OF PLAN PAYMENTS.
      From the payments made, the Trustee will make distributions in the order listed below:

      4.1     Trustee’s Commission.
      The Trustee will receive the allowed Trustee commission under 11 U.S.C. § 1326(b)(2).


      4.2     Administrative Claims.
      Next to be paid, except as provided in Section 4.3 below, are administrative claims under 11 U.S.C. § 507(a)(2),
      including Debtor’s Counsel fee balance of $3,725.00 due and payable pursuant to a fee arrangement made under
      Subparagraphs 4.A, B, or C of Appendix F to the Local Bankruptcy Rules.


      4.3     Domestic Support Obligations and Non-Appendix F Attorney Fees.
      Next to be paid, at the same time and pro rata, are allowed unsecured claims for: (i) domestic support obligations
      under 11 U.S.C. § 507(a)(1); and (ii) any Debtor’s Counsel fee allowed under 11 U.S.C. § 507(a)(2) by Bankruptcy
      Court order following an application pursuant to a fee arrangement under Section 7 of Appendix F to the Local
      Bankruptcy Rules. Debtor’s Counsel fee balance to be paid through the Plan is expected to be in the amount of $___.


      4.4     Former Chapter 7 Trustee Claims.
      Next to be paid are any claims payable to the former Chapter 7 Trustee under 11 U.S.C.
      § 1326(b)(3). List the monthly payment: $___.

      4.5     Priority Claims.
      Next to be paid are other priority claims defined by 11 U.S.C. § 507(a)(3) - (10). List the expected claims below:
Priority Creditor                                         Expected Claim Amount
IRS                                                       Unknown

Comptroller of MD                                         Unknown


      4.6     Secured Claims.
      Next to be paid, at the same time and pro rata with payments on priority claims under Section 4.5 above, are secured
      claims as set forth below. The holder of an allowed secured claim retains its lien under 11 U.S.C. § 1325(a)(5)(B)(i).
      Any allowed secured claim listed in the Plan to be paid by the Trustee will be deemed provided for under the Plan.
      Any allowed secured claim not listed in the Plan to be paid by the Trustee, or not stated to be paid outside of or
      otherwise addressed in the Plan, will be deemed not provided for under the Plan and will not be discharged.

             4.6.1   Adequate Protection Payments for Claims Secured by or Subject to a Lease of Personal Property.
             Beginning not later than 30 days after the petition date and until the Plan is confirmed, the Debtor will directly
             pay adequate protection payments for claims secured by or subject to a lease of personal property for: None
                        Case 21-10417                  Doc 5      Filed 01/21/21          Page 3 of 7
               or the Claims Listed Below       (mark one box only). After confirmation of the Plan, the claims will be paid
              under Section 4.6.3. Make sure to list the amount of the monthly payment the Debtor will pay before
              confirmation, and list the last 4 digits only of the account number, if any, the lienholder uses to identify the
              claim:

     Lessor / Lienholder              Property / Collateral            Acct. No.(last 4 numbers)           Monthly Payment



              4.6.2     Pre-petition Arrears on Secured Claims.
              Pre-petition arrears on secured claims will be paid through the Plan in equal monthly amounts while the Debtor
              directly pays post-petition payments beginning with the first payment due after filing the petition for:
         None or     the Claims Listed Below (mark one box only). The claims listed below include:             Claims Secured
     by the Debtor’s Principal Residence    and/or Other Property .
     Lienholder                             Collateral             Arrears            Monthly Payment        No. of Months
     Us Bank Home Mortgage                  24 Dublin Drive        $14,082.55


              4.6.3     Secured Claims Paid Through the Plan.
     The following secured claims will be paid through the Plan in equal monthly amounts for:
        None or     the Claims Listed Below (mark one box only). Such secured claims include secured claims altered
     under Sections 5.1 through 5.5 below. Make sure to list the interest rates to be paid:
     Lienholder                      Collateral            Amount            % Rate     Monthly Payment       No. of Months
     A Y Gross Law, LLC              24 Dublin Drive       $7,681.31         6.00%      $0.00                 0

     Deborah Dwyer, Esq.             24 Dublin Drive       $140,676.00       6.00%      $0.00                 0


              4.6.4     Surrender Collateral to the Lienholder.
              The Debtor will surrender collateral to the lienholder for:

          None.



              4.6.5     Secured Claims Outside of the Plan.
     The Debtor will directly pay the secured claims outside of the Plan for:
        None or     the Claims Listed Below (mark one box only). Such claims are deemed provided for under the Plan.
     The Debtor will also directly pay outside of the Plan the unsecured portion of a claim that is only partially secured,
     and any such unsecured claim is deemed provided for under the Plan:
     Lienholder                   Collateral to be Paid for Outside of the Plan




              4.6.6     Secured Claims Not Listed in the Plan.

              The Debtor will directly pay any allowed secured claim not listed in the Plan outside of the Plan. Any such
              claim will not be discharged.

              4.6.7     Additional Payments on Secured Claims.
     If the Trustee is holding more funds than those needed to make the payments under the Plan for any month, the
     Trustee may pay amounts larger than those listed in Sections 4.6.2 and 4.6.3 pro rata.


    4.7        Unsecured Claims.
After payment of all other claims, the remaining funds will be paid on allowed general unsecured claims as follows
(mark one box only):

   Pro Rata      100%     100% Plus ___% Interest.
                       Case 21-10417             Doc 5        Filed 01/21/21               Page 4 of 7
     If there is more than one class of unsecured claims, list each class and how it is to be treated:
Class of Unsecured Creditors                                                                  Treatment
-NONE-


5.     THE AMOUNT AND VALUATION OF CLAIMS.
     Secured creditors holding claims treated under Section 5 retain their liens until the earlier of: the payment of the
     underlying debt determined under nonbankruptcy law; or discharge under 11 U.S.C. § 1328; or, if the Debtor
     cannot receive a discharge as provided in 11 U.S.C. § 1328(f), the notice of Plan completion. If the case is dismissed
     or converted without completion of the Plan, liens shall also be retained by the holders to the extent recognized
     under applicable nonbankruptcy law.

     5.1     Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 Through the Plan.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 through the Plan for:
           None.


     5.2     Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 by Separate Motion or an Adversary Proceeding.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 by separate motion or an adversary proceeding
for:
         None or    the Claims Listed Below mark one box only). The amount and interest rate of the claim will be set by
     Court order. Make sure to list the value of the collateral proposed to be paid through the plan plus any interest as
     determined by the Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee
     makes payments. Any undersecured portion of such claim shall be treated as unsecured.

Lienholder                                                         Collateral




     5.3     Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* Through the Plan.
     The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* through the Plan for:
           None.


     5.4    Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* by Separate Motion or an Adversary
     Proceeding.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* by separate motion or an adversary proceeding
for:
         None or    the Claims Listed Below mark one box only). The amount and interest rate of the claim will be set by
     Court order. Make sure to list the value of the collateral proposed to be paid through the Plan plus any interest as
     determined by the Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee
     makes payments. Any undersecured portion of such claim shall be treated as unsecured.
Lienholder                                                               Collateral
Deborah Dwyer, Esq.                                                      24 Dublin Drive

     *Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an exemption if the lien is a judicial
     lien or a nonpossessory, non-purchase money security interest in certain property.

     5.5     Claims Excluded from 11 U.S.C. § 506**.
The Debtor will pay through the Plan the following claims excluded from 11 U.S.C. § 506** in full plus any interest for:
    None or     the Claims Listed Below (mark one box only). Make sure to list the amount proposed to be paid through
the Plan plus any interest below and in Section 4.6.3 above, as appropriate. The amount of each claim to be paid will be
established by the lienholder’s proof of claim or Court order. The interest rate of the claim is set as listed below or by
superseding Court order. A proof of claim must be filed before the Trustee makes payments.
Lienholder         Collateral     Amount to be Paid             % Rate       Monthly Payment              No. of Months




**Claims excluded from 11 U.S.C. § 506 include claims where the lienholder has a purchase money security interest
securing a debt incurred within the 910-day period preceding the petition date, and the collateral consists of a motor
vehicle acquired for the personal use of the Debtor, or the collateral consists of any other thing of value if the debt was
incurred during the 1-year period preceding the petition date.
                       Case 21-10417              Doc 5        Filed 01/21/21           Page 5 of 7

6.      APPLICATION OF PAYMENTS ON ACCOUNT OF SECURED CLAIMS.
       Payments made by the Chapter 13 Trustee on account of arrearages on pre-petition secured claims may be applied
       only to the portion of the claim pertaining to pre-petition arrears, so that upon completion of all payments under the
       Plan, the loan will be deemed current through the petition date.

7.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES.
       Any unexpired lease with respect to personal property that has not previously been assumed during the case, and is
       not assumed in the Plan, is deemed rejected and the stay of 11 U.S.C §§ 362 and 1301 is automatically terminated
       with respect to such property. The following executory contracts and/or unexpired leases are assumed or rejected for:

      None.




8.      REVESTING PROPERTY OF THE ESTATE
       Title to the Debtor’s property shall revest in the Debtor when the Debtor is granted a discharge pursuant to 11 U.S.C. §
       1328; or, if the Debtor cannot receive a discharge as provided in 11 U.S.C. § 1328(f), upon the notice of Plan
       completion; or upon dismissal of the case.

9.     NON-STANDARD PROVISIONS.
       Any non-standard provision placed elsewhere in the Plan is void. Any and all non- standard provisions are:
       None or     Listed Below (mark one box only).

       Non-Standard Plan Provisions

10.    SIGNATURES.
       The Debtor’s signature below certifies that the Plan provisions above are all the terms proposed by the Debtor, and the
       Debtor has read all the terms and understands them. The signature below of the Debtor and Debtor’s Counsel, if any,
       also certifies that the Plan contains no non-standard provision other than those set out in Section 9 above.


                                                            /s/ Charlotte Kemble Baber
Date: 01/21/2021
                                                            Debtor

/s/Holly A. Musselman
                                                            Joint Debtor
Attorney for Debtor
                    Case 21-10417         Doc 5   Filed 01/21/21     Page 6 of 7

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                    At BALTIMORE


In re:                                            :
                                                  :
CHARLOTTE KEMBLE BABER                            :   Case No. ___________________
                                                  :   Chapter 13
                                Debtor.           :
                                                  :

                     CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN
Select Section 1, A,B, or C, and complete Sections 2 and 3 if applicable, even if Section 1(A) is
selected.

1.       (Select A, B, or C):

_X__ A.        This is an original plan, filed concurrently with the Petition, which will be mailed
by the Clerk to all creditors on the Matrix. [THIS OPTION MAY ONLY BE USED WHEN THE
PLAN IS FILED WITH THE PETITION]

__     B.       AMENDED PLANS ONLY INCREASING PAYMENTS: The Amended
Chapter 13 Plan __ filed herewith / __ filed on _________________, 20__, makes no changes
from the last previously-filed plan other than to increase the amount payable under the plan. In
such event, no service is required.

___ C.        ALL OTHER PLANS: This is to certify that on ______________________,
20_____, I caused

         (i) the Chapter 13 Plan __ filed herewith / __ filed on _________________, 20__; and
         (ii) if applicable, the Order Denying Confirmation With Leave to Amend dated
         [if (ii) is not applicable, place “N/A” in the blank];

to be mailed by first class mail, postage prepaid, to all addresses on the attached matrix or list.
(If any parties on the matrix were served by CM/ECF instead of by mail, so indicate on the
matrix with the email address served as indicated on the CM/ECF Notice of Electronic Filing).

AND

2.     Check and complete this Section and Section 3 if liens are proposed to be valued or
avoided through the Plan.

     __ I caused the Chapter 13 Plan __ filed herewith / __ filed on _________________, 20__, to
     be served pursuant to Bankruptcy Rule 7004 on the following creditor whose lien is proposed
     to be impacted by the Plan (and not by separate motion) under Plan Paragraph 5.1 or 5.3.
     State address served and method of service. See Bankruptcy Rule 7004(h) if the party
     served is an insured depository institution. Attach separate sheets or repeat this paragraph
     for each such creditor served.



Local Bankruptcy Form M-1
                   Case 21-10417        Doc 5     Filed 01/21/21   Page 7 of 7




       ____________________________
       Name of Creditor

       ____________________________             __________________________________
       Name served                              Capacity (Resident Agent, Officer, etc.)
       ____________________________
       Address

       ____________________________
       City, State, ZIP

       Method of Service: _____________________________________________________


       Date Served: ____________________________________

       AND Select A or B:

       A.      ___ A proof of claim has been filed with respect to the lien or claim at issue prior
       to service of the Plan. I also mailed a copy of the Plan and supporting documents under
       Section 3 below to the claimant at the name and address where notices should be sent as
       shown on the proof of claim.

       B.      ___ No proof of claim has been filed for the lien or claim at issue.

   3. ___ Along with each copy of the Plan served under Section 2, I included copies of
   documentation supporting Debtor’s entitlement to the relief sought in Plan Paragraph 5.1 or
   5.3 with respect to that creditor (for example, documents establishing the value of the
   property and the amount of any prior liens and the lien at issue), which I have also filed with
   the Court as a supplement to the Plan. This supplemental material need not be served with
   the plan on all creditors, only on affected secured creditors.

        ___ This is an amended Plan and the documentation supporting Debtor’s entitlement to
   the relief sought in Plan Paragraph 5.1 or 5.3 has been previously served and filed as ECF
   docket entry ____.


I hereby certify that the foregoing is true and correct.

Dated: January 21, 2021

                                                       _/s/ Holly A. Musselman, Esq.______
                                                       Debtor, Counsel for Debtor, or other
                                                       Person effecting service




Local Bankruptcy Form M-1
Page 2
